                           UNITED STATES DISTRICT COURT

                       EASTERN DISTRICT OF LOUISIANA


LARRY E. SORAPURU JR., ET AL.                                    CIVIL ACTION

v.                                                               NO. 18-7936

DENKA PERFORMANCE ELASTOMER LLC;                                 SECTION "F"
E.I. DUPONT DE NEMOURS AND COMPANY;
ET AL.

                                ORDER AND REASONS

      Before the Court is the plaintiff’s motion to remand on the

ground   that    the        Court    lacks   subject    matter    jurisdiction.

Additionally,        the     plaintiff   requests      reasonable    costs     and

attorney’s fees incurred as a result of the removal, under 28

U.S.C. § 1447(c). For the following reasons the motion to remand

is GRANTED and the request for costs and fees is DENIED.

                                     Background

      This environmental tort litigation arises from the production

of neoprene, which allegedly exposes those living in the vicinity

of the manufacturing plant to concentrated levels of chloroprene

well above the upper limit of acceptable risk, resulting in a risk

of   cancer   more    than     800   times   the   national   average.   Several

residents living in what environmentalists and the media have

dubbed “Cancer Alley” filed the first of several lawsuits seeking

injunctive relief in the form of abatement of chloroprene releases

                                         1
from their industrial neighbor, the Pontchartrain Works facility;

the only facility in the United States still manufacturing a

synthetic rubber called neoprene, which is made from chloroprene,

which the Environmental Protection Agency has classified as a

“likely human carcinogen.”

      The plaintiffs in the present case, led by Larry Sorapuru

Jr. 1, are residents of St. John the Baptist Parish. On July 9,

2018, Plaintiffs filed a Petition for Damages in the 40th Judicial

District for St. John the Baptist Parish, seeking damages from

defendants Denka Performance Elastomer LLC (“DPE”), E.I. du Pont

de   Nemours    and   Company   (“DuPont”),    the    Dow   Chemical   Company

(“Dow”), and DowDuPont, Inc. (“DowDuPont”) caused by their alleged

excessive      emissions   of   chloroprene.   With    their   petition   for

damages, the plaintiffs filed a binding pre-removal stipulation

(“stipulation”) which stipulated that they would not accept or

seek to recover any portion of a judgment or award in excess of

$50,000.00.

      On August 20, 2018, DuPont, DowDuPont, and Dow removed the

matter to this Court based on diversity of citizenship jurisdiction

under 28 U.S.C. § 1332(a), and alternatively, under the mass action




1Who, according to one media report, has made some egocentric
and juvenile comments about this Court not caring about the
people of St. John.
                                2
provisions of the Class Action Fairness Act (“CAFA”), 28 U.S.C. §

1332(d). The defendants also removed this action based on the

Court’s federal question jurisdiction under 28 U.S.C. § 1331. DPE

consented to the removal. The plaintiffs now move to remand their

lawsuit to state court.

                                    I.

     Once a case has been removed, the removing party bears the

burden of proving that the court has jurisdiction to hear the case.

Jernigan v. Ashland Oil, Inc., 989 F.2d 812, 815 (5th Cir. 1993).

Should there be any doubt as to the propriety of removal, it should

be resolved in favor of remand. Gutierrez v. Flores, 543 F.3d 248,

251 (5th Cir. 2008). If the matter is removed based on diversity

of citizenship, the amount in controversy must exceed $75,000.00,

complete diversity must exist, and “none of the parties in interest

properly joined and served as defendants is a citizen of the State

in which such action is brought.” 28 U.S.C. § 1441(b).

     Similarly, CAFA provides a federal court with subject matter

jurisdiction over a “mass action” where monetary claims of 100 or

more persons, involving common questions of law or fact, are

proposed to be tried jointly. 28 U.S.C. § 1332(d)(11)(B)(i). Each

individual   plaintiff’s   claims   must   still   meet   the   $75,000.00

jurisdictional amount in controversy and an aggregate amount in

controversy of $5 million must also be met. Id.; 28 U.S.C §
                                    3
1332(d)(6). A court may not exercise supplemental jurisdiction

over claims that fail to meet the individual $75,000.00 requirement

even if other claims in the mass action do meet $75,000.00. Hood

ex rel. Miss v. JP Morgan Chase & Co., 737 F.3d 78, 88 n.9 (5th

Cir. 2013).

     The parties do not dispute that complete diversity exists in

this matter and, thus, the only question presented, is whether the

plaintiffs’ stipulation is sufficiently binding to limit each

plaintiff’s total recovery to an amount less than $75,000.00.

     Under Louisiana law, plaintiffs in state courts may not plead

a specific value of damages. La. Code Civ. P. 893. So, if a case

filed in Louisiana state court is removed to federal court on the

basis   of   diversity,   the   removing   defendant   must   prove   by   a

preponderance of the evidence that the amount in controversy

exceeds $75,000.00. De Aguilar v. Boeing Co., 47 F.3d 1404, 1412

(5th Cir. 1995). A defendant may meet this burden by showing that

it is facially apparent that the amount in controversy exceeds

$75,000.00. Id.; See Williams v. Axial Corp., No. 2:15-cv-440,

2015 WL 5638080, at *2 (W.D. La. Sept. 24, 2015).

     If a defendant meets this burden, remand is still proper if

the plaintiff demonstrates to a “legal certainty” that its recovery

will not exceed the jurisdictional amount. De Aguilar, 47 F.3d at

1412. A plaintiff may meet this burden by citing in her petition
                                    4
to a state law that limits recovery above a certain amount, or,

absent such a statute, a plaintiff may file a binding stipulation

or affidavit. Id. A plaintiff’s filing after the defendant has

removed the case is irrelevant. Id. (citing In re Shell Oil Co.,

970 F.2d 355, 356 (7th Cir. 1992) (per curiam).

                                  II.

     The plaintiffs move to remand the action to state court on

the grounds that this Court lacks subject matter jurisdiction under

28 U.S.C. § 1332(a). Specifically, the plaintiffs contend that

because they filed with their petition a binding pre-removal

stipulation which waives their rights to any damages in excess of

$50,000.000, the amount in controversy will not exceed $75,000.00.

The plaintiffs further submit that the stipulation is broad and

renounces any right to enforce or collect any judgment or award

greater than $50,000.00.

     The   defendants   counter   that   the   Court   has   jurisdiction

because the stipulation only applies to damages and not equitable

relief. The defendants contend that the plaintiffs ignore the value

of injunctive relief a court may award, and the value of such

injunctive relief places the amount in controversy above the

$75,000.00 jurisdictional minimum, both for purposes of 28 U.S.C.

§ 1332(a), and the mass action provisions of CAFA.


                                   5
     Here, each plaintiff attached their stipulation to their

state court petition and filed before the defendants filed their

notice of removal. Thus, if the plaintiffs can establish to a legal

certainty that total recovery for each individual is less than

$75,000.00, the analysis ends, both for purposes of 28 U.S.C. §

1332(a) and the mass action provisions of CAFA, and the case must

be remanded.

     First, the Court considers whether the plaintiffs’ claims are

for monetary damages, injunctive relief, or both. In the prayer

for relief, the plaintiffs request:

     a) All damages as are just and reasonable under the
     circumstances, both physical and mental, including but not
     limited to, compensation for reasonable and justified fear of
     cancer due to chloroprene exposure, nuisance, and civil
     battery, not to exceed $50,000.00 per plaintiff, including
     all penalties and attorneys’ fees, but exclusive of interest
     and costs;

     b) Interest from the date of the judicial demand; and,

     c) The value of each Plaintiff’s claims is equal to or less
     than $50,000.00, including all penalties and attorneys’ fees,
     but exclusive of interest and costs. Plaintiffs and
     undersigned counsel stipulate that they will not amend these
     pleadings to seek greater than $50,000.00 per plaintiff,
     including all penalties and attorneys’ fees, but exclusive of
     interest and costs. Plaintiffs and undersigned counsel
     further stipulate that they will renounce any right to enforce
     or collect any judgment for each Plaintiff over and above
     $50,000.00, including all penalties and attorneys’ fees, but
     exclusive of interest and costs.



                                6
The plain language of the petition demonstrates that the plaintiffs

specifically request both monetary damages and, as may be in cases

of nuisance, injunctive relief.

      The plaintiffs contend that their stipulations are broad

enough and sufficiently binding to include limitations on both

monetary damages and injunctive relief in excess of $75,000.00.

The Court agrees. Clauses (a)-(c) of the plaintiffs’ prayer for

relief reference the stipulation that the plaintiffs and counsel

“renounce any right to enforce or collect any judgement for each

Plaintiff over and above $50,000.00.”

      The defendants submit that the stipulation only applies to

monetary damages, and not injunctive relief, because it explicitly

states in paragraph one, “[t]he total monetary award sought by

Plaintiff . . . [does] not exceed the sum of $50,000.00, including

penalties and attorneys’ fees.” The defendants ignore, however,

that paragraph four of the stipulation explicitly states that each

plaintiff “renounce[s] any right to enforce or collect any judgment

or award in excess of $50,000.00, including all penalties and

attorneys’ fees, but exclusive of interest and costs.” The Court

is satisfied that this stipulation is sufficiently broad in scope

and binding on the plaintiffs, restricting each from collecting

any   judgment,   inclusive   of   injunctive   relief,   that   exceeds

$50,000.00. Consequently, the Court finds that the plaintiffs have
                                    7
established to a legal certainly that the stipulation restricts

recovery in excess of the jurisdictional $75,000.00 amount in

controversy, both for purposes of 28 U.S.C. § 1332(a) and the mass

action provisions of CAFA.

                                  III.

     Additionally,     the   defendants    submit      that    because    the

plaintiffs are relying on chloroprene standards published by the

Environmental Protection Agency, the Court has federal question

jurisdiction to hear the case. The plaintiffs reply that their

claims do not arise under federal law because the EPA standards

published by the EPA are neither law nor regulation and are simply

evidence in detailing the alleged effects of chloroprene exposure

on humans.

     Under 28 U.S.C. § 1331, Congress confers on district courts

“original jurisdiction of all civil actions arising under the

Constitution, laws, or treaties of the United States.” See Borden

v.   Allstate   Ins.   Co., 589   F.3d    168,   172    (5th    Cir.     2009)

(quoting Franchise Tax Bd. V. Constr. Laborers Vacation Trust, 463

U.S. 1, 27–28 (1983)). “Federal question jurisdiction exists when

‘a well-pleaded complaint establishes either that federal law

creates the cause of action or that the plaintiff's right to relief

necessarily depends on resolution of a substantial question of

federal law.’”. Id. The defendants contend that the plaintiffs’
                                   8
petition gives rise to federal question jurisdiction, where the

right to relief necessarily depends on resolution of a substantial

question of federal law.

       Federal question jurisdiction extends to a state law claim

only if a federal issue is (1) necessarily raised, (2) actually

disputed, (3) substantial, and (4) capable of resolution in federal

court without disrupting the federal-state balance approved by

Congress. Gunn v. Minton, 133 S.Ct. 1059, 1065 (2013); Grable &

Sons     Mental   Products,      Inc.      v.      Darue   Engineering    &

Manufacturing, 545 U.S. 308, 314 (2005)(“the question is, does a

state-law claim necessarily raise a stated federal issue, actually

disputed and substantial, which a federal forum may entertain

without disturbing any congressionally approved balance of federal

and state judicial responsibilities.”). The Supreme Court has

identified only a “special and small category” of cases that fit

all four requirements. See Gunn, 133 S.Ct. at 1064–65. This case

is not one.

       Nowhere on the face of the petition do plaintiffs rely on

federal law or regulations. The EPA’s Integrated Risk Information

System Toxicological Review of Chloroprene and National Air Toxics

Assessment    Preliminary     Risk-Based        Concentration   Values   for

Chloroprene in Ambient Air are studies that provide guidance and

do not carry the full force and effect of law. As such, the
                                    9
plaintiffs’ state law claims do not necessarily raise a stated

federal issue, and this Court does not have jurisdiction.

                                 IV.

     The plaintiffs also request reasonable costs and attorney’s

fees incurred as a result of the removal, under 28 U.S.C. §

1447(c).

     The propriety of removal is central to the determination

whether to impose fees. See Miranti v. Lee, 3 F.3d 925, 925 (5th

Cir. 1993). The Supreme Court explained in Martin v. Franklin

Capital Corp., 126 S.Ct. 704, 711 (2005), that “the standard for

awarding fees should turn on the reasonableness of the removal.”

Absent unusual circumstances, courts may award attorney’s fees

under § 1447(c) only where the removing party lacked an objectively

reasonable   basis   for   seeking        removal.   Conversely,   when   an

objectively reasonable basis exists, fees should be denied. Id.

     It certainly does not appear that the defendants’ removal of

this case was in bad faith. The defendants reasonably argued that

the plaintiffs’ petitions included the possibility of injunctive

relief and that the stipulation was not inclusive of that relief.

Although the Court disagrees with the defendants, the Court is not

persuaded that they lacked an objectively reasonable basis for

removal.



                                     10
     Accordingly, IT IS ORDERED: that the plaintiffs’ motion to

remand is GRANTED and the request for fees and costs is DENIED.

The case is hereby remanded to the 40th Judicial District Court

for St. John the Baptist Parish.

                    New Orleans, Louisiana, October 15, 2018



                              _____________________________
                                   MARTIN L. C. FELDMAN
                               UNITED STATES DISTRICT JUDGE




                               11
